 

Exhibit 10.1

 

ADMINISTRATION AGREEMENT

 

This Administration Agreement (this “Agreement”) is made as of April 1, 2018, by
and between CĪON INVESTMENT CORPORATION, a Maryland corporation (hereinafter
referred to as the “Company”), and CION Investment Management, LLC, a Delaware
limited liability company, (hereinafter referred to as the “Administrator”).

 

WITNESSETH:

 

WHEREAS, the Company is a non-diversified closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940 (together with the rules promulgated
thereunder, the “1940 Act”);

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Company in the manner and on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.Duties of the Administrator

 

(a)          Engagement of Administrator. The Company hereby engages and retains
the Administrator to furnish, or arrange for others to furnish, the
administrative services, personnel and facilities described below for the period
and on the terms and conditions set forth in this Agreement. The Administrator
hereby accepts such engagement and retention and agrees during such period to
render, or arrange for the rendering of, such services and to assume the
obligations herein set forth, subject to the reimbursement of costs and expenses
provided for below. The Administrator, and any others with whom the
Administrator subcontracts to provide the services set forth herein, shall for
all purposes herein be deemed to be independent contractors of the Company and
shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Company in any way or otherwise be deemed
agents of the Company.

 

(b)          Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall:

 

(i) provide the Company with clerical, bookkeeping, accounting and recordkeeping
services, legal services, and shall provide all such other services, except
investment advisory services, as the Administrator and the Company shall from
time to time determine to be necessary or useful to perform its obligations
under this Agreement;

 



 

 

 

(ii) on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution payment agents, the
dividend reinvestment plan administrator, stockholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, underwriters, managing
dealer, brokers and dealers, investor custody and share transaction clearing
platforms, marketing, sales and advertising materials contractors, public
relations firms, investor communication agents, printers, insurers, banks,
independent valuation firms, and such other persons in any such other capacity
deemed to be necessary or desirable by the Administrator and the Company;

 

(iii) enter into, and the Administrator is hereby authorized to enter into, one
or more sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreement shall contain a provision requiring the
Sub-Administrator to comply with Sections 2 and 3 below as if it were the
Administrator;

 

(iv) make reports to the Board of Directors of the Company (the “Board”) of the
performance of its obligations hereunder;

 

(v) furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as the Administrator reasonably shall
determine to be desirable; provided, that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not pursuant to this
Agreement, provide any advice or recommendation relating to the securities or
other assets that the Company should purchase, retain or sell or any other
investment advisory services to the Company;

 

(vi) assist the Company in the preparation of the financial and other records
that the Company is required to maintain and the preparation, printing and
dissemination of reports that the Company is required to furnish to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”), and states and jurisdictions where any offering
of the Company’s shares is registered and there is a duty to file information
with one or more states on an ongoing basis;

 

(vii) assist the Company in determining and publishing the Company’s net asset
value, oversee the preparation and filing of the Company’s tax returns, and
generally oversee and monitor the payment of the Company’s expenses and ensure
that fees and expenses are within any applicable limitations set forth in the
Company’s articles of incorporation, as amended from time to time (the “Articles
of Incorporation”);  

 

(viii) oversee the performance of sub-administrative and other professional
services rendered to the Company by others; and

 

(ix) offer managerial assistance to the Company’s portfolio companies, which
managerial assistance may include monitoring the operations of the portfolio
companies, participating in board and management meetings, consulting with and
advising officers of the portfolio companies and providing other organizational
and financial guidance.

 



 

 

 

2.Records.

 

The Administrator shall maintain and keep all books, accounts and other records
of the Company that relate to activities performed by the Administrator
hereunder as required under the 1940 Act. The Administrator agrees that all
records that it maintains and preserves for the Company shall at all times
remain the property of the Company, shall be readily accessible during normal
business hours, and shall be promptly surrendered to the Company upon the
termination of the Agreement or otherwise on written request by the Company. The
Administrator further agrees that the records which it maintains for the Company
will be preserved in the manner and for the periods prescribed by the 1940 Act,
unless any such records are earlier surrendered as provided above. The
Administrator shall have the right to retain copies of such records for an
indefinite period, subject to observance of its confidentiality obligations
under this Agreement. The Administrator shall maintain records of the locations
where any books, accounts and records of the Company are maintained by third
parties providing services directly or indirectly to the Company.

 

3.Confidentiality.

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including all “nonpublic
personal information,” as defined under the Gramm-Leach-Bliley Act of 1999
(Public law 106-102, 113 Stat. 1138), shall be used by the other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party, except
that such confidential information may be disclosed to an affiliate or agent of
the disclosing party to be used for the sole purpose of providing the services
set forth herein. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed to any regulatory authority, by judicial or administrative process or
otherwise by applicable law or regulation.

 

4.Allocation of Costs and Expenses.

 

The Company shall bear all costs and expenses for the administration of its
business and shall reimburse the Administrator for any such costs and expenses
that have been paid by the Administrator on behalf of the Company on the terms
and conditions set forth in Section 5. These costs and expenses shall include,
but not be limited to:

  

(a) corporate and organizational expenses relating to offerings of the Company’s
common stock, subject to limitations included in the investment advisory
agreement entered into between the Company and CĪON Investment Management, LLC,
dated June 19, 2012;

 

(b) the cost of calculating the Company’s net asset value, including the related
fees and cost of any third-party valuation services;

 



 

 

 

(c) the cost of effecting sales and repurchases of shares of the Company’s
common stock and other securities;

 

(d) fees payable to third parties relating to, or associated with, making
investments, and valuing investments, including fees and expenses associated
with performing due diligence reviews of prospective investments;

 

(e) interest payable on debt, if any, incurred to finance the Company’s
investments;

 

(f) federal and state registration fees;

 

(g) transfer agent and custodial fees;

 

(h) fees and expenses associated with marketing efforts;

 

(i) federal, state and local taxes;

 

(j) independent directors’ fees and expenses;

 

(k) costs of proxy statements, stockholders’ reports and notices;

 

(l) costs of fidelity bond, directors and officers/errors and omissions
liability insurance and other insurance premiums;

 

(m) direct costs, including those relating to printing, mailing, long distance
telephone and staff;

 

(n) fees and expenses associated with independent audits and outside legal
costs, including compliance with the Sarbanes-Oxley Act of 2002, the 1940 Act
and applicable federal and state securities laws;

 

(o) brokerage commissions for the Company’s investments;

 

(p) all other expenses incurred by the Company or the Administrator in
connection with administering the Company’s business, including expenses
incurred by the Administrator in performing its obligations; and

 

(q) the reimbursement of the compensation of the Company’s chief financial
officer and chief compliance officer, whose salaries are paid by the
Administrator, to the extent that each such reimbursement amount is subject to
the limitations included in this Agreement.

 

The following provisions in this Section 4 shall apply for only so long as the
shares of the Company’s common stock are not listed on a national securities
exchange.

 



 

 

 

The Administrator acknowledges that it shall be responsible to ensure that (i)
any reimbursement to the Company’s investment advisers and/or sub-advisers, or
any other person for deferred Organization and Offering Expenses (as defined in
the Articles of Incorporation), including any interest thereon, if any, shall
not exceed the 18% limitation on Front End Fees (as defined in the Articles of
Incorporation), regardless of the source of payment, and (ii) the percentage of
gross proceeds of any offering committed to investment shall be at least
eighty-two percent (82%). All items of compensation to underwriters or dealers,
including, but not limited to, selling commissions, expenses, rights of first
refusal, consulting fees, finders’ fees and all other items of compensation of
any kind or description paid by the Company, directly or indirectly, shall be
taken into consideration in computing the amount of allowable Front End Fees.

 

5.No Fee; Reimbursement of Expenses; Limitations on Reimbursement of Expenses.

 

(a)           Fees and Expenses. In full consideration for the provisions of the
services provided by the Administrator under this Agreement, the parties
acknowledge that there shall be no separate fee paid in connection with the
services provided, notwithstanding that the Company shall reimburse the
Administrator, at the end of each fiscal quarter, for all expenses of the
Company incurred by the Administrator as well as the actual cost of goods and
services used for the Company and obtained by the Administrator from entities
not Affiliated with the Company. The Administrator may be reimbursed for the
administrative services necessary for the prudent operation of the Company
performed by it on behalf of the Company; provided, however, the reimbursement
shall be an amount equal to the lower of the Administrator’s actual cost or the
amount the Company would be required to pay third parties for the provision of
comparable administrative services in the same geographic location; and
provided, further, that such costs are reasonably allocated to the Company on
the basis of assets, revenues, time records or other method conforming with
generally accepted accounting principles. The Company may also agree to
reimburse the Administrator, under this Agreement whereby the Administrator
shall provide certain administrative services for the Company, for the salaries,
rent and travel expenses of executive officers of the Administrator also serving
in the capacity of chief financial officer or chief compliance officer of the
Company provided such reimbursement is approved annually by the Independent
Directors. The Administrator shall prepare a statement documenting the expenses
of the Company and the calculation of the reimbursement and shall deliver such
statement to the Company prior to full reimbursement.

 

The following provisions in this Section 5 shall apply for only so long as the
shares of the Company’s common stock are not listed on a national securities
exchange.

 

(b)           Previous Reimbursement Reports. The Administrator shall prepare or
shall cause to be prepared a report, prepared in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports, and distributed to stockholders not less than
annually, containing an itemized list of the costs reimbursed to the
Administrator pursuant to Section 5(a) for the previous fiscal year. The special
report shall at a minimum provide:

 

(i) a review of the time records of individual employees, the costs of whose
services were reimbursed; and

 

(ii) a review of the specific nature of the work performed by each such
employee.

 



 

 

 

(c)           Proposed Reimbursement Reports. The Administrator shall prepare or
shall cause to be prepared a report containing an itemized estimate of all
proposed expenses for which it shall receive reimbursements pursuant to Section
5(a) of this Agreement for the next fiscal year, together with a breakdown by
year of such expenses reimbursed in each of the last five public programs formed
by the Administrator, if any.

 

6.Affiliate Defined.

 

For purposes of this Agreement, “Affiliate” or “Affiliated” or any derivation
thereof means with respect to any individual, corporation, partnership, trust,
joint venture, limited liability company or other entity or association
(“Person”): (a) any Person directly or indirectly owning, controlling, or
holding, with the power to vote, 10% or more of the outstanding voting
securities of such other Person; (b) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; or
(d) any executive officer, director, trustee or general partner of such other
Person.

 

7.Limitation of Liability of the Administrator; Indemnification.

 

(a)          Indemnification of the Administrator. Subject to Section 8, the
Administrator and its officers, directors, stockholders or members (and their
stockholders or members, including the owners of their stockholders or members),
agents, employees, controlling persons (as determined under the 1940 Act
(“Controlling Persons”)) and any other person or entity Affiliated with, or
acting on behalf of, the Administrator (each an “Indemnified Party” and,
collectively, the “Indemnified Parties”) shall not be liable to the Company for
any action taken or omitted to be taken by the Administrator in connection with
the performance of any of its duties or obligations under this Agreement or
otherwise as an administrator of the Company, and the Company shall indemnify,
defend and protect the Indemnified Parties (each of whom shall be deemed a third
party beneficiary hereof) and hold them harmless from and against all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and amounts reasonably paid in settlement) (“Losses”) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Indemnified Parties’ duties
or obligations as administrator for the Company to the extent such Losses are
not fully reimbursed by insurance and otherwise to the fullest extent such
indemnification would not be inconsistent with the Articles of Incorporation,
the 1940 Act, the laws of the State of Maryland or the provisions of Section
II.G of the Omnibus Guidelines published by the North American Securities
Administrators Association on March 29, 1992, as it may be amended from time to
time.

 



 

 

 

(b)          Advancement of Funds. The Company shall be permitted to advance
funds to the Indemnified Parties for legal expenses and other costs incurred as
a result of any legal action for which indemnification is being sought only if
all of the following conditions are met:

 

(i) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

(ii) the Indemnified Party provides the Company with written affirmation of the
Indemnified Party’s good faith belief that the Indemnified Party has met the
standard of conduct necessary for indemnification by the Company;

 

(iii) the legal action is initiated by a third party who is not a Company
stockholder, or the legal action is initiated by a Company stockholder and a
court of competent jurisdiction specifically approves such advancement; and

 

(iv) the Indemnified Party provides the Company with a written agreement to
repay the advanced funds to the Company, allocated as advanced, together with
the applicable legal rate of interest thereon, in cases in which the Indemnified
Party is not found to be entitled to indemnification pursuant to a final,
non-appealable decision of a court of competent jurisdiction.

 

(c)          Indemnification of the Company. The Administrator shall indemnify
the Company, and its Affiliates and Controlling Persons, for any Losses that the
Company or its Affiliates and Controlling Persons may sustain as a result of the
Administrator’s willful misfeasance, bad faith, gross negligence, reckless
disregard of its duties hereunder or violation of applicable law, including,
without limitation, the federal and state securities laws.

 

8.Limitation on Indemnification.

 

Notwithstanding Section 7(a) to the contrary, the Company shall not provide for
indemnification of the Indemnified Parties for any liability or loss suffered by
the Indemnified Parties, nor shall the Company provide that any of the
Indemnified Parties be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:

 

(i)           the Indemnified Party has determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company;

 

(ii)           the Indemnified Party was acting on behalf of or performing
services for the Company;

  

(iii)           such liability or loss was not the result of willful
misfeasance, bad faith or gross negligence by the Indemnified Party; and

 

(iv)           such indemnification or agreement to hold harmless is recoverable
only out of the Company’s net assets and not from stockholders.

 



 

 

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws, unless one or more of the following conditions are
met:

 

(i)           there has been a successful adjudication on the merits of each
count involving alleged material securities law violations;

 

(ii)           such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction; or

 

(iii)           a court of competent jurisdiction approves a settlement of the
claims against a particular indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court of law considering
the request for indemnification has been advised of the position of the SEC and
the published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

 

9.Activities of the Administrator.

 

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, including, without limitation, the direct or
indirect sponsorship or management of other investment based accounts or
commingled pools of capital, however structured, whether having investment
objectives similar to or different from those of the Company, so long as its
services to the Company hereunder are not impaired thereby and nothing in this
Agreement shall limit or restrict the right of any officer, director,
stockholder (and their stockholders or members, including the owners of their
stockholders or members), officer or employee of the Administrator to engage in
any other business or to devote his or her time and attention in part to any
other business, whether of a similar or dissimilar nature, or to receive any
fees or compensation in connection therewith (including fees for serving as a
director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Administrator assumes no
responsibility under this Agreement other than to render the services set forth
herein. 

 

10.Duration and Termination of this Agreement.

 

(a)          Term and Effectiveness. This Agreement shall become effective as of
the date first written above. Once effective, this Agreement shall continue
automatically for successive one-year periods, provided that such continuance is
specifically approved at least annually by: (i) the vote of the Board, or by the
vote of a majority of the outstanding voting securities of the Company and (ii)
the vote of a majority of the Company’s directors who are not parties to this
Agreement or “interested persons” (as such term is defined in Section 2(a)(19)
of the 1940 Act, or any successor provision thereto) (the “Independent
Directors”) of any such party, in accordance with the requirements of the 1940
Act.

 



 

 

 

(b)         Termination. This Agreement may be terminated at any time, without
the payment of any penalty: (i) by the Company upon sixty (60) days’ written
notice to the Administrator: (A) upon the vote of a majority of the outstanding
voting securities of the Company (as “majority” is defined in Section 2(a)(42)
of the 1940 Act) or (B) by the vote of the Independent Directors; or (ii) by the
Administrator upon not less than sixty (60) days’ written notice to the Company.
This Agreement and the rights and duties of a party hereunder may not be
assigned, including by operation of law, by a party without the prior written
consent of the other party and this Agreement automatically shall terminate in
such event. The provisions of Section 7 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement.

 

After the termination of this Agreement, the Administrator shall not be entitled
to compensation for further services provided hereunder, except that it shall be
entitled to receive from the Company within thirty (30) days after the effective
date of such termination all unpaid reimbursements due and payable to the
Administrator prior to termination of this Agreement.

 

11.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at the address listed
below or at such other address for a party as shall be specified in a notice
given in accordance with this Section 11.

 

CĪON Investment Corporation

Attention: Co-Chief Executive Officer

3 Park Avenue, 36th Floor

New York, New York 10016

 

CION Investment Management, LLC

Attention: Co-Chief Executive Officer

3 Park Avenue, 36th Floor

New York, New York 10016 

 

12.Amendments of this Agreement.

 

This Agreement may be amended by mutual written consent of the parties, subject
to the provisions of the 1940 Act. This Agreement automatically shall terminate
upon the dissolution of the Company.

 

13.Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 



 

 

 

14.Governing Law.

 

This Agreement shall be construed in accordance with laws of the State of
Maryland and the applicable provisions of the 1940 Act, if any. To the extent
that the applicable laws of the State of Maryland or any of the provisions
herein conflict with the applicable provisions of the 1940 Act, if any, the
latter shall control.

 

15.Entire Agreement.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. 

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

  CION INVESTMENT CORPORATION                 By:  /s/ Michael A. Reisner    
Name: Michael A. Reisner     Title: Co-Chief Executive Officer                  
  CION INVESTMENT MANAGEMENT, LLC             Board of Directors:              
      /s/ Michael A. Reisner     Michael A. Reisner                     /s/ Mark
Gatto     Mark Gatto                     /s/ Howard Widra     Howard Widra  

 

 

 

 